Case 1:19-mj-00081-CFB Document1 Filed 12/18/19 Page 1of 3

re
AO SI (Rev. LE/L1) Criminal Complaint R E-¢ . — IVE )

 

 

 

 

 

UNITED STATES DISTRICT COURT DEC 1 8 2019
for the CLERK OF DISTRICT COURT
Southern District of Iowa SOUTHERN DISTRICT OF lOwA
United States of America )
v. )
JASON DOUGLAS WICKETT ) Case No.

) 1:19-MJ-084
)
)
)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 42-17-2019 in the county of Harrison in the
Southern District of lowa , the defendant(s) violated:
Code Section Offense Description

Title 18, USC Section 2252(a)(4)(B) Possession of child pornography

This criminal complaint is based on these facts:

See attached Affidavit.

© Continued on the attached sheet.
, Complainant's signature

Robert Larsen, lowa DCI Special Agent
# Sworn to before me and signed in my presence. Printed name and title

 

O Sworn to before me by telephone or other
reliable electronic means.

Date: 12/18/2019 Cbs Df Sem »>—

Judge's signature

City and state: Council Blufis, lowa Celeste F. Bremer, US Magistrate Judge
Printed name and title

 

 
Case 1:19-mj-00081-CFB Document1 Filed 12/18/19 Page 2 of 3

Affidavit for Complaint Against Jason Wickett

I, Robert Larsen, duly sworn upon oath, do hereby depose and state as follows:

1. I am a Special Agent for the lowa Department of Public Safety, Division of
Criminal Investigation (DCI), and I have been employed by DCI as such
since August of 1995, I have successfully completed fourteen weeks of
Law Enforcement Training at the Iowa Department of Public Safety
Training Center. As part of my duties as a DCI agent, I investigate
criminal violations relating to child exploitation and child pornography,
including violations pertaining to the production, distribution, receipt and
possession of child pornography, in violation of 18 U.S.C. §§ 2251, 2252,
and 2252A. I have received training in the area of child pornography and
child exploitation, including training from the Internet Crimes Against
Children Task Force, and have had the opportunity to observe and review
numerous examples of child pornography in all forms of media including
computer media. As part of my duties, Iam a member of the FBI’s Child
Exploitation Task Force (CETF) in Omaha, Nebraska. As a result of my
involvement with the FBI CETF, I have received special federal
deputation authority, which among other things, allows me to seek and
execute arrest and search warrants supporting a federal task force.

2. On December 16, 2019, I obtained a federal search warrant for the
residence on the property at 4307 Austin Avenue, Little Sioux, lowa,
which is in the Southern District of Iowa, the vehicles registered to Jason
Wickett, and the person of Jason Wickett. This search warrant was
executed on December 17, 2019.

3. On December 17, 2019, Special Agent Chris Thomas and I also conducted
an interview of Jason Wickett. Wicket stated his Internet Service
Provider is Rise Broadband. Wickett advised he is the primary and only
user of the HP desktop computer in his bedroom at 4307 Austin Avenue,
Little Sioux, lowa. Wickett admitted to receiving, possessing, and

1

 
Case 1:19-mj-00081-CFB Document1 Filed 12/18/19 Page 3 of 3

distributing child pornography via hidden service chat sites.

4, During the execution of the search warrant, a forensic preview was
conducted on the hard drive located inside the HP desktop computer
located in Jason Wickett’s bedroom at 4307 Austin Avenue, Little Sioux,
lowa. This preview was conducted by FBI CART examiner Jordan
Warnock. Warnock identified an image of child pornography on the hard
drive. The image was located within Yahoo Messenger in a folder called
Photo Share. I viewed this image, which depicted an approximately 12
year old naked female displaying her breasts and genitals in a lascivious
manner. Additionally, Warnock located multiple images of child
pornography on a Sandisk Cruzer Glide USB flash drive that was
previewed. Based on my training and experience, I believe that these
images traveled in interstate commerce via the world wide web to be

saved on Jason Wickett’s computer or computer paraphernalia.

I declare under penalty of perjury that the foregoing facts and circumstances

are true and correct to the best of my knowledge and belief.

Executed this date of December 18, 2019.

Robert Larsen, Special Agent
Iowa Division of Criminal Investigation
FBI Child Exploitation Task Force

Subscribed and sworn to before me this date of December 18, 2019.

Celeste F, Bremer
United States Magistrate Judge
Southern District of lowa

 

 
